Citation Nr: 1216202	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-48 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder. 

2.  Entitlement to service connection for lumbar strain. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active duty service from October 2000 to July 2005.  His DD 214 shows that he did not have any foreign or sea service and was not awarded any decorations indicative of participation in combat or service in a combat theater.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Custody of the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal and shows that a March 2010 rating decision granted entitlement to pension benefits but denied entitlement to special monthly compensation.  

The June 2008 rating decision which is appealed denied service connection for multiple disabilities and the Veteran's July 2009 Notice of Disagreement (NOD) addressed the denial of all of those disabilities (including the denial of "stress induced anxiety").  In an addendum to his NOD he specifically referred to "Post traumatic stress disorder."  The December 2009 Statement of the Case (SOC) addressed these disabilities, including "stress induced anxiety."  However, in the Veteran's VA Form 9, Substantive Appeal, later in December 2009 he specifically limited his appeal to "left foot pain," migraine headaches, "back pain," and PTSD.  Accordingly, his appeal as to the remaining issues was deemed to have been withdrawn when the Board remanded this case in June 2011 to afforded the Veteran a hearing at the RO before a Veterans Law Judge (VLJ) (commonly called a travel Board hearing).  

That hearing was scheduled in October 2011 but, subsequently, the Veteran and his attorney cancelled the hearing and requested that the case be referred back to the Board for adjudication.  

An October 2009 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) because the Veteran is not service-connected for any disability.  

With respect to the claim for service connection for psychiatric disability, a claim cannot be limited to the condition listed on the claim form but, rather, must be considered a claim for any medical disability that may reasonably be encompassed by several factors including the symptoms the claimant describes, the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, clinical records on file suggest that the Veteran has features of PTSD and correspondence from the Veteran, his sister, and mother also make reference to his having PTSD.  Accordingly, the issue previously classified as service connection for stress induced anxiety, and addressed in the June 2011 Board remand as service connection for PTSD, is revised to include service connection for an acquired psychiatric disorder, to include PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported, in his addendum to his NOD, that he has filed for Social Security Administration (SSA) disability benefits.  However, these records are not on file.  Since they may be relevant to the current appeal they should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2009); see also Lind v. Principi, 3 Vet. App. 493 (1992). 

Although there is information on file from the Veteran, friends or relatives suggesting that he served overseas in the Middle East, his service personnel records do not reflect that he served overseas.  The Veteran's DD 214 reflects that he did not have any foreign or sea service or that he was awarded any decorations indicative of participation in combat or service in a combat theater.  

In September 2009 the RO made a Formal Finding that the information required to verify stressful events as described by the Veteran was insufficient to submit to the U.S. Army & Joint Service Record Research Center (JSRRC).  He had been initially asked to provide the information in the Duty to Assist letter sent to him on July 6, 2009, and he was advised that a failure to respond or an incomplete response might result in a denial of his claim.  He had been asked to reply within 30 days but no reply was received.  His personnel file revealed no indication that he received any types of decorations as evidence of exposure to combat related stressors.  Treatment records from Madison VA Medical Center had been reviewed and there was no verifiable information regarding any stressful event.  To date, no additional stressor information had been provided by the Veteran to verify.  Moreover, the Board notes that since this September 2009 Formal Finding the Veteran has still not provided any such information.  

In April 2008 the RO made a formal finding as to the unavailability of the Veteran's service treatment records (STRs).  The repeated attempts to locate and obtain the STRs were recorded.  In April 2008 he had indicated that his STRs were located with his sister and that he would send them to the RO but, as of April 23, 2008, they had not been received.  

Subsequently, the Veteran's STRs were received.  These include a report of preservice X-rays of the Veteran's left foot dated in August 1992 from Rockford Memorial showing that, when compared to a prior X-ray, a cast had been removed and the bony alignment had not significantly changed and no fracture was noted.  There was foreshortening of the middle phalanx of the 3rd toe which was probably a congenital anomaly.  On January 31, 1998, he had open reduction and internal fixation (ORIF) of fractures of the 1st through the 4th left metatarsals (MTs).  Left foot X-rays in February 1998, compared to X-rays one month earlier, revealed status post ORIF of comminuted fractures of the 1st through the 4th MTs.  There was a plate and fixating screws.  There was widening of the 2nd metatarsophalangeal (MTP) joint suggesting ligamentous injury and subluxation.  In May 1999 the risks of removal of the hardware in his left foot was discussed and, in June 1999, most of the hardware in the left foot was removed.  

Also received was a copy of a September 2000 statement from a licensed social worker of the Glenwood Center dated in September 2000 reflecting that the Veteran had been seen for three outpatient visits, from March to April 1999, to deal with anger towards his biological father due to a divorce.  His Global Assessment of Functioning (GAF) score was from 70 to 75.  

The Veteran's September 2000 examination for service entrance revealed a scar on his left foot and it was noted that he had had counseling on three occasions in 1999 to deal with anger related to his parents' divorce.  An orthopedic examination in conjunction with service entrance noted that he had been in a vehicular accident in 1998 and had had ORIF of three left MTs.  He stated that his left foot ached if he stood for longer than 5 hours.  He took Ibuprofen for pain, when it got bad.  He sometimes limped when walking barefoot on concrete.  A physical examination revealed two healed surgical incisions of the left foot.  An X-ray revealed a screw buried deep in the 1st MT.  The impression was a history of fractures of 3 left MTs, status post ORIF with removal of most hardware.  In an adjunct medical history questionnaire he reported having fractured his 1st, 2nd, and 3rd left MTs in 1998 with removal of some hardware in 1999 and having had counseling for family problems in 1998.  

In a medical questionnaire in February 2003 the Veteran reported having a high stress job or lifestyle, and having serious problems dealing with either his spouse, parents, children or friends.  Also in that month he complained of left foot pain.  In April 2003 he complained of constant, dull, low back pain after having lifted weights the night before.  He denied a history of low back pain and had no radiation of pain.  An examination revealed decreased lumbar range of motion due to pain, and paravertebral muscle spasm.  

From June 2003 to February 2004 the Veteran underwent individual sessions of family counseling.  In December 2003, after a mental status examination which revealed no abnormality, the diagnosis was partner relational problem.  That month it was also noted that there was an upcoming custody hearing.  

In March 2005, the Veteran was seen after running and experiencing chest pain.  The assessments included anxiety.  

No report of an examination for separation from active service is on file.  

In an August 2007 statement a service comrade reported that he had served with the Veteran at Pope Air Force Base, in North Carolina, from February 2001 to April 2004 and had witnessed the Veteran having migraine headaches.  

In an August 2007 statement R. R. reported that she had lived with the Veteran "(Post Service in the Middle East)" from February 2004 through May 2005 during his active service and had witnessed his many debilitating symptoms which he had then and still currently had, including left foot pain and anxiety.  

An August 2007 statement from the Veteran's sister reflects that she had resided with him from February 2003 to July 2005 and was present the day he came home suffering from a lumbar sprain.  He had complained of excruciating pain and to the current time he still had problems with the same area of his back.  She had seen him having nausea and vomiting with his headaches.  

Left Foot Disorder

On VA examination in May 2008 it was reported that the Veteran had had reconstructive left foot surgery for fractures of the 1st, 2nd, and 3rd metatarsals with fixation by screws and a metal plate, with subsequent hardware removal in 1999.  Reportedly, he had been seen during service for complaint of aching in his left foot if he stood for longer than 5 hours.  X-rays revealed a residual screw, and there had been a diagnosis of status post fracture.  He currently reported that running and prolonged standing caused pain in the top of his left foot, and he now had daily pain.  Current X-rays revealed post-traumatic deformities of the 2nd, 3rd, and 4th left MTs.  The diagnosis was degenerative change of the 1st MTP joint and post-traumatic residuals.  The examiner opined that the left foot condition which pre-existed service was not permanently aggravated by military service because the Veteran had no significant injury to the foot during service and his symptoms were due to normal progression of the pre-existing foot condition.  

A December 2008 VA clinical record reflects that the Veteran had postservice employment as a personal trainer and ran 10 miles per week.  

A VA physician reported in July 2009 that the Veteran had been in a bike accident prior to service with fractures of the 2nd, 3rth, and 4th metatarsals of the left foot that required surgical fixation with screws and a plate but that the Veteran reported that his use of combat boots during service had aggravated this problem.  

On the other hand, a November 2007 report from a chiropractor in the Virtual VA paperless claims processing system shows that the Veteran reported having had reconstructive foot surgery in 2006 and that hardware had been removed in 2007.  

Lumbar Strain

A November 2007 report from a chiropractor (contained in the Virtual VA paperless claims processing system) shows that the Veteran reported having low back pain which began six years earlier during military service when, while carrying a 100 pound back pack, he fell in a ditch and had to be air lifted to a hospital.  He now complained of shooting pains.  Current X-rays, i.e., in 2007, showed no significant injury to the spinal vertebrae but he had vertebral subluxation complex at multiple levels.  He was treated with chiropractic adjustments for fixated vertebrae at multiple levels, including L3 and the right sacroiliac joint.  Also, his altered gait due to his foot injury created instability in the "lumbo-pelvic spine."  September 2009 X-rays revealed subluxation at L1 and L3-4.  

On VA examination in May 2008 it was reported that the Veteran's STRs revealed that he had been seen on April 3, 2003, for evaluation of low back pain after lifting weights.  He had not had radicular symptoms and the diagnosis was a lumbar strain.  There was no indication of persistent low back pain in the STRs.  However, he had submitted a statement from his sister that he had experienced back pain the day he came home.  On the current examination he complained of low back pain but no radicular symptoms and no bowel or bladder impairment.  He sometimes wore a back brace if he was going to be doing a lot of bending.  He had been treated with muscle relaxants in the past.  After a physical examination and lumbar X-rays, which were normal, the assessment was a chronic lumbar strain.  It was the examiner's opinion that the lumbar sprain, as indicated by this "buddy" statement, was not related to his back condition treated during service because there was no indication in the record that he had persistent back pain and his buddy statements describing his symptoms did not correspond to the history of his back condition as found on the current examination.  

Migraine headaches

Records of the OSF Medical Group in August 2007 indicate that the Veteran's nausea and vomiting had been attributed to his headaches which were initially thought to be migraines but were now termed as vascular.  The difference between the two types of headaches was discussed with the Veteran.  He now had hypertension.  

A September 5, 2007, VA outpatient treatment (VAOPT) record reflects that the Veteran reported having had photophobia and lightheadedness for the past 2 years without overt headaches.  He had had headaches since he hit his head on a cement roof in May 2006, causing him to fall backwards but without a loss of consciousness.  He had been evaluated at "OSF" and a CT scan of his head at that time had revealed a question of whether he had a mild Chiari type I malformation.  A current MRI of the Veteran's head revealed no evidence of a Chiari type I malformation or mass lesion.  

The Board notes that an Arnold-Chiari malformation or deformity is a congenital anomaly in which the cerebellum and medulla oblongata, which is elongated and flattened, protrude down into the spinal canal through the foramen magnum; it may be associated with meingomyelocele.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27TH ed., pages 438 and 975.  If the Veteran has any evidence or information pertaining to this he may, upon remand of this case, submitted it to the RO for initial consideration.  

A review of records on VA examination in May 2008 noted that the Veteran's entrance examination in September 2000 reflected that he reported having had head trauma at the age of 12 without loss of consciousness or skull fracture; and a service report of medical history dated February 28, 2002, noted that he denied frequent or severe headaches.  The earliest medical note regarding headaches was at the Madison VA emergency room on June 12, 2006, when he reported having had headaches for several months since he had hit his head five days earlier at work and had had a CT scan at a local hospital.  It was noted that at a May 5, 2007, neurology evaluation he reported having photophobia for 2 years, and lightheadedness without headaches.  Since the 2006 head injury he had had headaches.  VA records revealed a diagnosis of "migraines/vascular" headaches that progressed after he hit his head on a cement roof in May 2006.  A CT scan at a private hospital had revealed "mild Chiari malformation."  The Veteran had submitted statements from two individuals that he had had migraines during military service.  

At the May 2008 VA examination the Veteran reported having developed headaches during military service and stated that he had been seen for these at Hope Air Base Clinic at which time he had been given medication that had not seemed to help, and at that time he was told that he had atypical migraines.  He reported that chronic light sensitivity began during military service and was worse when he had headaches.  He also had nausea and vomiting.  He denied having had headaches prior to military service.  He thought that he had had headaches 3 to 4 times weekly during service.  After a physical examination the pertinent diagnosis was migraine headaches.  The examiner opined that with respect to whether the Veteran had migraine headaches which pre-existed military service the examiner was unable to locate records of headaches prior to military service.  It was noted that in May 2006 he had had a head injury, hitting his head on a cement roof without loss of consciousness and was seen at OSF where he had a CT scan of the head, revealing a question of whether he had a mild Chiari type I malformation.  The postservice clinical records indicated that his headaches had begun after his separation from active service.  

On VA audiology examination in May 2008 the Veteran reported a history of weekly migraine headaches, and past concussions.  


An Acquired Psychiatric Disorder, To Include PTSD

Records of the OSF Medical Group in August 2007 suggest that the Veteran served in the Middle East during military service.  Records in March 2009 suggest that the Veteran had features of PTSD, based upon his report of having had nightmares which were "different versions of his experience[s] in the Middle East when he was stationed there with the military."  A clinical note later that month indicates that his condition had deteriorated and his anxiety had become chronic and was "now attended by signs and symptoms and features of" PTSD.  

On VA psychiatric examination in May 2008 the Veteran's claim file was reviewed.  The Veteran reported that in 1999, during his parent's divorce he had been hospitalized for 3 days for "insurance purposes."  The examiner noted that the STRs revealed that he had been seen in individual therapy at the Glenwood Center in March and April 1999 for a total of 3 sessions "to deal with anger towards his biological father due to divorce."  A clinical social worker's diagnosis at that time included an adjustment disorder with mixed anxiety and depression, adjustment disorder with depression, and parent/child relational problems.  His GAF score at that time had been 70 to 75.  The current examiner indicated that this past treatment was for a pre-existing anxiety disorder and, so, the current examiner had been asked to express an opinion as to whether any pre-existing anxiety disorder was permanently worsened beyond the natural progression during service.  

The examiner noted that during service the Veteran participated in some family therapy in December 2003 through February 2004 when there was a diagnosis of a partner relational problem.  The Veteran reported that his ex-wife had abused their son and they were going through a custody battle at that time.  He denied any other mental health treatment during military service.  Since his service discharge he had reported having anxiety through VA.  In August 2006 he denied any depression or anxiety to his primary care physician, although the same physician appeared to have rendered a diagnosis of PTSD, as this was listed as one of the Veteran's assessed issues.  That physician had recommended mental health follow-up for the PTSD.  This assessment was done by a Nurse Practitioner.  When seen on November 1, 2006, in neurology for a complaint of headaches, he had not complained of any mental health issues.  He was next seen in neurology on January 10, 2007, again for headaches and again did not complain of any mental health symptoms or problems.  At a follow-up appointment in September 2007 in neurology he reported that he continued to take Valium and Xanax for anxiety attacks, and was to start on Zoloft the next week.  He reported that his ex-wife was taking him to court to gain custody of their son and he had also found out that his current girlfriend had been unfaithful; and there were numerous other stressors.  He continued to have episodes of anxiety consisting of, in part, nausea and mild confusion.  He reported still having anxiety with symptoms such as "flashbacks," vomiting and nausea.  He reported that it had started before service discharge, when he was still in denial, but now things like watching war movies trigger it.  The examiner reported that the Veteran described having anxiety "since the military."  

The diagnosis was a chronic mild anxiety disorder, not otherwise specified (NOS).  His GAF score was 65.  The examiner opined that it was less likely than not that the Veteran's anxiety disorder (as indicate by a tabbing of evidence, consisting of August 19, 2007, Discharge Instructions to the Veteran concerning information about anxiety) which pre-existed was permanently worsened beyond the natural progress during military service.  The rationale was that there was simply no evidence to indicate that the Veteran's pre-existing anxiety condition had been made permanently worse beyond the natural progression during service (despite the family counseling during service that the examiner had noted).  He appeared to have had some anxiety prior to service, and continued to have anxiety during service that was related to his ongoing family issues, and he continued to have some mild anxiety currently.  He had reported some symptoms of PTSD, e.g., having flashbacks about "overseas" and feeling aware of his surroundings and feeling edgy but he had apparently not put in a claim for PTSD.  Rather, the current examination was specific to whether pre-existing anxiety was permanently worsened during service beyond the natural progression.  The examiner stated that it was less likely as not that the Veteran's pre-existing anxiety disorder was made permanently worse beyond the natural progression during military service.  

VAOPT records show that in March 2009 the Veteran described symptoms associated with "war trauma" and related having dreams about being overseas.  He reported having been next to a Patriot missile which had been fired to counter-act a Scud missile.  He also reported assisting another soldier that had bled to death.  In April 2009 he related having experienced trauma during military service.  In August 2009, testing suggested that the Veteran met the criteria for PTSD.  While his symptoms could be attributed to anxiety and depression, they seemed best accounted for by PTSD.  

Development

Because this case must be remanded to obtain SSA records, the Board notes that as to the claims for service connection for a lumbar strain and for migraine headaches, clarification of the opinions in May 2008 is needed and the examiner should be requested to phrase the opinion in terms of whether these claimed disorders are as likely as not related to the Veteran's military service.  Additionally, because evidence suggests the possibility that a current lumbar strain might be cause by or aggravated by the claimed left foot disorder, this matter should also be addressed. 

With respect to the claim for service connection for an acquired psychiatric disorder, the Veteran should be requested to provide information to facilitate records of his preservice hospitalization for three days, even though he has indicated that his was simply for "insurance" purposes.  

Also, with respect to a left foot disorder or an acquired psychiatric disorder having pre-existed service, 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a veteran is presumed to be in sound condition at service entrance except for defects found on the service entrance examination.  The exception is when there is clear and unmistakable evidence that the disability existed before service entrance and clear and unmistakable evidence demonstrates it was not aggravated during service above any natural progress.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).  When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner, Id. at 1096.  

Here, although there is some evidence providing incorrect information as to when the Veteran had left foot surgery, it is undisputed that the Veteran had disability of the left foot prior to service and, in fact, this was noted at examination for service entrance.  However, it must be determined, using the standard of clear and unmistakable evidence, whether an acquired psychiatric disorder pre-existed entrance into active service.  

Similarly, while there are opinions on file that both the left foot disability and an acquired psychiatric disorder did not undergo an increase in severity during service above any natural progress, neither of these opinions addressed whether the evidence as to these conclusions was "clear and unmistakable" (obvious, manifest, undebatable).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and inquire why his service treatment records were in the custody of his sister and not, as required, in the possession of a proper federal custodian.  He should also be request to clarify whether all of the service treatment records which were in his custody or the custody of any non-federal sources have, in fact, been submitted.  This should include whether the original or a copy of any report of examination for service discharge has been submitted. 

The RO should take the appropriate steps to follow-up all pertinent leads with respect to whether there are any outstanding service treatment records, including the report of examination for service discharge.  

2.  Contact the SSA and obtain all records from that agency concerning the Veteran's claim for or award of disability benefits, including a copy of the decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record. 

3.  Contact the Veteran and inform him that in light of the evidence on file indicating that he did not serve overseas, absent affirmative evidence that he participated in combat it will not be conceded that he has any combat stressors.  He should be, and hereby is, informed that may submit additional information and evidence to establish his participation in combat, including statement from service comrades.  

4.  Contact the Veteran and request that he provide the approximate dates of his hospitalization prior to military service, which he indicated was for three days for "insurance" purposes, as well as the name and address of the medical facility.  He should be requested to execute and return the necessary authorization form to obtain those records and the appropriate step(s) should be taken to obtain those records and associate them with the claims files.  

For the benefit of the Veteran the Board notes that the duty of VA to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

5.  Afford the Veteran an examination to obtain a supplemental opinion as to the nature, extent, and etiology of the claimed migraine headaches and lumbar strain.  

Please review the records contained in the claims folder and provide an opinion with respect to the following questions: 

(a) With respect to migraine headaches: 

If the Veteran has migraine headaches is it at least as likely as not (50 percent or greater probability) that such disease had its onset during service, or was otherwise caused by any incident that occurred during service? 

Please discuss the significance, if any, of: (1) the Veteran's preservice head injury; (2) statements of the Veteran and others of his having had headache during and since his military service; (3) the postservice head injury in May 2006; and (4) the possibility of a Chiari type I malformation, if it exists.  

(b)  With respect a lumbar strain: 

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the appellant had a lumbar injury during service (reported during service to be due to lifting weights and reported after service to be due to carrying 100 lb. backpacks) that could have lead to the current condition(s) that the Veteran may now have of the lumbar spine.  

The examiner should be specifically asked what types of symptoms would have been caused by either of the types of lumbar injury during service, as described by the Veteran, and whether such variously reported injury could have been mistaken for a sprain or other transitory cause of symptoms. 

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or greater probability) that any current lumbar strain, had its onset during service, or was otherwise caused by any incident that occurred during service, namely his having lifted weights? 

Is it at least as likely as not (50 percent or greater probability) that any current lumbar strain, is proximately due to or caused by the claimed left foot disorder and is it at least as likely as not that any lumbar disability is or has been aggravated by the claimed left foot disability.? 

In rendering the opinions, the examiner should consider the Veteran's statements regarding the incurrence of migraine headaches as well as a lumbar strain during his military service in addition to his statements, and any other lay statements, regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the lack of evidence in the service medical records to provide a negative opinion).

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

6.  The Veteran should be afforded an appropriate VA examination to obtain a supplemental opinion as to whether the Veteran's pre-existing left foot disability underwent an increase in severity during service and, if so, whether there is clear and unmistakable evidence that any such increase was not beyond any expected natural progression.  

In reaching these determinations the examiner should be request to use the standard of whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable) that any inservice increase in disability was not beyond, i.e., was part of, the natural progress of the left foot disability.  

In other words, unlike the claims for service connection for a lumbar strain and for migraine headaches, the examiner must not use the standard of whether it is "at least as likely as not" that there was an increase and an increase beyond any natural progress.  

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

Send the claims folders to the examiner for a review of the Veteran's pertinent medical history, to facilitate making these determinations.  The rationale for all opinions expressed should be discussed.   

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

7.  The Veteran should be afforded an appropriate VA examination to obtain a supplemental opinion as to whether there is "clear and unmistakable evidence" that the Veteran had an acquired psychiatric disorder that pre-existed his October 2000 entrance into active service and whether there is "clear and unmistakable evidence" that any pre-existing acquired psychiatric disorder underwent an increase in disability during active service beyond any natural progression, if any, thereof.  

In reaching these determinations the examiner should be request to use the standard of whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable) in determining both whether an acquired psychiatric disorder pre-existed military service and, if there was an increase in psychiatric disability during service, whether there is clear and unmistakable evidence that such increased in service that was not beyond, i.e., was part of, its natural progress.  

In other words, this standard of clear and unmistakable evidence must be used in making both determinations (pre-existence and aggravation) and unlike the claims for service connection for a lumbar strain and for migraine headaches, the examiner must not use the standard of whether it is "at least as likely as not" that they pre-existed service and, must not use the standard of whether it was at least as likely as not" that any increase in severity during service beyond the natural progress of the disability.  

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

Send the claims folders to the examiner for a review of the Veteran's pertinent medical history, to facilitate making these determinations.  The rationale for all opinions expressed should be discussed.   

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

8.  Following the completion to the extent possible of the above development, the RO should readjudicate the claims and if any remain denied, issue the Veteran and his attorney a Supplemental SOC (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

